Name: Commission Regulation (EC) NoÃ 1607/2005 of 30 September 2005 amending Regulation (EC) NoÃ 296/96 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural and Guidance Fund (EAGGF)
 Type: Regulation
 Subject Matter: EU finance; NA;  information and information processing;  accounting
 Date Published: nan

 1.10.2005 EN Official Journal of the European Union L 256/12 COMMISSION REGULATION (EC) No 1607/2005 of 30 September 2005 amending Regulation (EC) No 296/96 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural and Guidance Fund (EAGGF) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7 (5) thereof, Whereas: (1) Article 1 of Commission Regulation (EC) No 296/96 (2) provides that the Commission is to place at the disposal of the Member States, within the framework of the budget appropriations, the funds needed to cover expenditure to be financed by the Guarantee Section of the European Agricultural and Guidance Fund. (2) Article 7(1) of Regulation (EC) No 296/96 provides that expenditure declared in respect of a given month must in general fall within payments and receipts effected during this month. Some exceptions to that principle are provided for. (3) To ensure the respect of the budget and to the extent necessary to comply with the provisions of Article 1 of Regulation (EC) No 296/96, it should be possible for Member States to adjust expenditure declarations other than those for measures covered by Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (3) and to declare expenditure in respect of the following month. (4) Regulation (EC) No 296/96 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 7 (1) of Regulation (EC) No 296/96, the following point is added: (d) expenditure effected by Member States from 1 to 15 October 2005, other than for measures covered by Council Regulation (EC) No 1257/1999 (4), may, if necessary to comply with the provisions of Article 1, be declared in respect of the month following the month of payment to the beneficiary. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 39, 17.2.1996, p. 5. Regulation as last amended by Regulation (EC) No 605/2005 (OJ L 100, 20.4.2005, p. 11). (3) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 2223/2004 (OJ L 379, 24.12.2004, p. 1). (4) OJ L 160, 26.6.1999, p. 80.